UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7853


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHESTER LEE BARNES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:07-cr-00351-BO-1; 5:12-cv-00052-BO)


Submitted:   February 8, 2013             Decided:   February 13, 2013


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chester Lee Barnes, Jr., Appellant Pro Se.    Jennifer P. May-
Parker,   Assistant  United States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chester Lee Barnes, Jr., appeals the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.      We have reviewed the record and find no reversible

error.    Accordingly,    we    affirm    for   the   reasons    stated    by   the

district court.    United States v. Barnes, Nos. 5:07-cr-00351-BO-

1; 5:12-cv-00052-BO (E.D.N.C. Oct. 19, 2012).                  We dispense with

oral   argument   because       the    facts    and   legal    contentions      are

adequately    presented    in    the     materials    before    this   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          2